EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 23 “sandwiched and” has been changed to –sandwiched between--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Loveland (US Pat # 3,559, 854) teaches a bangle having an annular ornamental cover (12) covering an inner member (14) which has a middle portion that removably receives complimentary shaped cosmetic components (20). Loveland does not teach a middle annular member comprising two halves, secured between the inner and cover member, where the middle member comprises an outer member to secure the cosmetic contents from the ornamental cover.
Although Bakhrakh (FR # 819,512) provides a bangle style article comprised of two halves (1 and 2), where the halves removably receive complimentary shaped articles (5) which are secured via a cover (6) which is also formed of two detachably secured halves (see Figures 2 and 3), it does not teach such article is sandwiched between an inner annular member and an outer ornamental cover. Similar arrangements are also found with Gyori (FR 760905) which demonstrates such devices teach providing minimal components to reduce bulk and increase simplicity, and thus teach away from providing the additional annular members of the instant invention. Further, it would not be a matter of looking to Loveland to place an additional ornamental layer on top of the bangle device, because each of these devices teach specifically their outer most layers are the ornament desired by the user.
Doherty (US Pat # 9,282,791) teaches providing a bangle storage device where an inner layer and cover layer sandwich a middle storage layer (Figure 5b). However, Doherty teaches such annular members are not detachable halves, and further, does not provide for the outer cover layer to secure the middle layer’s removable contents under the cover layer, where the entire device is secured via a peripheral edge locking mechanism.
None of the prior art teach or suggest providing a middle member formed by two halves connected at their proximal ends, and detachably fastened to one another at their distal ends, where the middle member contains a removable makeup tool and an inner member detachably fit inside the middle member comprising corresponding halves to the middle member, where the outer and middle member sandwiched between the inner member and an ornamental cover member to form an assembled annular bangle, secured by an edge locking mechanism at the periphery of each of the outer member, middle member and outer member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772